DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/997,876 originally filed on August 19, 2020. Claims 1-9 are presented for examination. Claim 1 is independent.

Information Disclosure Statement
The Information Disclosure Statement filed on March 10, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because of the length. The abstract has 177 words and exceeds the 150 word limit of 37 C.F.R. § 1.72 (b).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: claims not properly terminated with a period. 
Claim 3 is objected to because it is not properly terminated with a period. Per MPEP 608.01(m), each claim must end with a period. Appropriate correction is required. 
Claim 4 also objected to based on its dependency to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rod et al. (hereinafter “Rod,” US 6,739,873) in view of Smith (US 10,365,065).
Regarding claim 1, Rod discloses a method of firearm instruction (Rod Abstract, “A process and apparatus for training a shooter”), comprising the steps of: 
…
aligning the rear sight with the front sight along a line of sight by a shooter manipulating the firearm (Rod col. 4 lines 22-32, “the shooter optically aligns the front sight, the rear sight and the point 24 of the target”); and 
viewing by an instructor simultaneously with viewing by the shooter the aligning of the rear sight with the front sight along the line of sight as the shooter is manipulating the firearm (Rod col. 4 lines 48-56, “allows the instructor to see virtually exactly what the shooter sees from the moment the shooter begins to align the firearm sight”); and 
… for viewing of the aligning of the rear sight with the front sight along the line of sight by the shooter and by the instructor simultaneously (Rod col. 3 lines 10-15, “permit a firearm instructor and shooter to share the same line of sight and view from the moment the shooter begins to align the firearm's sight”).
Rod does not teach substituting a rear sight for a standard rear sight and a front sight for a standard front sight by securing the rear sight and the front sight to a firearm; wherein a rear sight face of the rear sight and a front sight face of the front sight are sized greater than a standard rear sight face of the standard rear sight and a standard front sight face of the front sight.
However, Smith discloses substituting a rear sight for a standard rear sight and a front sight for a standard front sight by securing the rear sight and the front sight to a firearm; wherein a rear sight face of the rear sight and a front sight face of the front sight are sized greater than a standard rear sight face of the standard rear sight and a standard front sight face of the front sight (see Smith Fig. 5, showing a firearm with larger gun sights substituted for standard gun sights).
Smith is analogous to Rod, as both are drawn to the art of gun sight training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rod, to include substituting a rear sight for a standard rear sight and a front sight for a standard front sight by securing the rear sight and the front sight to a firearm; wherein a rear sight face of the rear sight and a front sight face of the front sight are sized greater than a standard rear sight face of the standard rear sight and a standard front sight face of the front sight, as taught by Smith, in order to more easily communicate a visual cue to the user that the user is aiming the gun properly (Smith Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Rod in view of Smith discloses the step of: aligning a target with the rear sight and the front sight along the line of sight (Rod col. 4 lines 22-32, “the shooter optically aligns the front sight, the rear sight and the point 24 of the target”).
Regarding claim 3, Rod in view of Smith discloses the step of: performing the step of aligning the rear sight with the front sight along a line of sight by visually merging a complementary edge portion of a complementary image with an edge portion of an image thereby forming a unitary image, the complementary image being formed on a portion of the rear sight face of the rear sight and the image being formed on the front sight face of the front sight (see Rod Fig. 1a and col. 4 lines 22-32, “In normal operation the shooter optically aligns the front sight, the rear sight and the point 24 of the target. FIG. 1a is a pictorial depiction of the view through the sight of the firearm shown in FIG. 1 when aiming is achieved. In this case a three-point alignment has been made between the front sight 20, the rear sight 22 and the point 24.”).
Regarding claim 4, Rod in view of Smith discloses the step of aligning the rear sight with the front sight along a line of sight further comprising the step of aligning a mark with a target, the mark being formed on the front sight face of the front sight to visually indicate a midpoint of a front sight top of the front sight (see Rod Fig. 1a, showing alignment of rear sight 22 with front sight 20 and target 24).
Regarding claim 5, Rod in view of Smith discloses the step of: correcting by the instructor the alignment of the rear sight and the front sight by the shooter (Rod col. 1 lines 33-45, “reproducing for an instructor and student essentially exactly what the shooter sees from the moment the shooter begins to align the firearm sights… Both student and instructor have the benefit of the same image or line of sight and may share the same live view… In this way a shooter's weakness and bad habits may be analyzed and corrected.”).
Regarding claim 6, Rod in view of Smith discloses the step of: instructing the shooter using one or more display elements formed upon a display surface, the display surface forming at least a portion of a rear sight face of the rear sight or a front sight face of the front sight (see Rod Fig. 1a, showing a display surface).
Regarding claim 7, Rod in view of Smith discloses that the rear sight is selected from a group consisting of a U-notch, a Patridge, a V-notch, express, and ghost ring (see Rod Fig. 1a, showing a Patridge rear sight).
Regarding claim 8, Rod in view of Smith discloses that the front sight is selected from a group consisting of a post and a post with bead (see Rod Fig. 1a, showing a post front sight).
Regarding claim 9, Rod in view of Smith discloses a display surface comprising at least a portion of the rear sight face and the front sight face (see Rod Fig. 1a, showing a display surface with front sight and rear sight).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lanese (US 4,245,402) Firearm sight picture simulator and teaching aid
Hanson et al. (US 6,804,908) Shotgun sight attachment
Grey (US 2016/0258715) Weapon sight and weapon formed therewith
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SA/               Examiner, Art Unit 3715                            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715